 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7   RODNEY MARSHALL,                                      Case No.: 2:18-cv-00075-JAD-CWH
 8          Petitioner                                            Order Extending Time
 9   v.                                                                [ECF No. 24]
10   BRIAN WILLIAMS, et al.,
11          Respondents
12         Respondents’ unopposed motion for enlargement of time [ECF No. 24] is GRANTED.
13 Respondents will have until April 22, 2019, to file a reply to petitioner’s opposition to
14 respondents’ motion to dismiss.
15         It is so ordered.
16         Dated: March 11, 2019
17                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
18
19
20
21
22
23
24
25
26
27
28

                                                     1
